—Appeal by the defendant from a judgment of the County Court, Dutchess County (Dolan, J.), rendered June 2, 1998, convicting him of rape in the second degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing (Marlow, J.), of that branch of the defendant’s *546omnibus motion which was to suppress statements he made to law enforcement authorities.
Ordered that the judgment is affirmed.
The hearing court properly refused to suppress the defendant’s statements. The defendant was informed of his Miranda rights (see, Miranda v Arizona, 384 US 436), understood these rights, and voluntarily waived them by continuing to speak with the officer. “Under these circumstances an implied Miranda waiver was established” (People v Scott, 154 AD2d 719; see, People v Sirno, 76 NY2d 967; People v Bridges, 226 AD2d 471; People v Davis, 55 NY2d 731).
In light of our determination, the defendant’s remaining contention is academic. Santucci, J. P., Altman, Florio and Luciano, JJ., concur.